NORTHCUTT, Judge.
This appeal raises postjudgment discovery issues similar to those we addressed in a companion case, Regions Bank v. MDG Frank Helmerich, LLC, 2D12-2427 (Fla. 2d DCA Aug. 14, 2013). While this case involves a different commercial loan, the facts are similar: Regions Bank’s predecessor lent money to MDG Frank Helme-rich, LLC, and the loan was guaranteed by W. Patrick McCuan and William M. Klohn. After the borrower and the guarantors defaulted, Regions obtained a judgment against them. Regions then sought discovery of the guarantors’ assets in aid of execution.
We affirm the circuit court’s order on the debtors’ objections to the bank’s notice of production from non-parties, with one exception. The order denied discovery of some matters based on the other circuit court judge’s order in the companion case. We reversed that order in part in Regions Bank, 2D12-2427. We also reverse the order in this case to the extent that it was grounded on the other judge’s order. We remand for further proceedings consistent with our opinion in the companion case.
Affirmed in part, reversed in part, and remanded.
WALLACE and LaROSE, JJ., Concur.